Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed October 21, 2022. 

Amendments
           Applicant's amendments, filed October 21, 2022, is acknowledged. Applicant has cancelled Claims 1-34, and amended Claims 35, 52-53, and 56-57.
	Claims 35-57 are pending and under consideration. 
	
Priority
This application is a continuation of application 14/962,335 filed on December 8, 2015, now U.S. Patent 10,638,735, which is a continuation of application 12/161,981 filed on September 15, 2008, now abandoned, which is a 371 of PCT/IB2007/001491 filed on January 25, 2007. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of UK 0618345.3 filed on September 18, 2006 and UK 0601511.9 filed on January 25, 2006 has been filed in parent application 12/161,981, papers filed July 24, 2008. 

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 21, 2022 that has been considered. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification to remove embedded hyperlink and/or other form of browser-executable code, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. 	The prior rejection of Claim 36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendment to Claim 35, which the Examiner finds persuasive.  

3. 	The prior rejection of Claims 52-53 and 56-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to replace the phrases “as defined in” and “according to” with the preposition “of”, which the Examiner finds persuasive.  

4. 	Claims 35-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed to methods of increasing diversity of VH heavy chain-only antibodies in a transgenic non-human mammal whose genome comprises more than one heterologous VH heavy chain locus, wherein the expression of a heterologous VH heavy chain locus is determined by allelic exclusion. 
 At issue for the purpose of written description requirements is the nexus of the structural element of the heterologous VH heavy chain loci that achieve/provide the functional property of “expression…is determined by allelic exclusion”.
Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
Corcos et al (Allelic exclusion in transgenic mice expressing a heavy chain disease-like human mu protein, Eur. J. Immunol. 21: 2711-2716, 1991; of record in IDS) is considered relevant prior art for having taught the production of transgenic mice whose genomes comprise heterologous human heavy chain only immunoglobulin loci (Abstract, “secrete truncated immunoglobulin heavy chains without associated light chains”; Figure 1). Corcos et al taught that the human heavy chain only immunoglobulin functionally achieves allelic exclusion (Title; pg 2713, col. 1, Section 3.4 “causes allelic exclusion”), and that the expression of the human heavy chain only immunoglobulin transgene is determined by allelic exclusion (pg 2713, col. 2, “but in no instance were murine and human mu proteins co-expressed in B lymphocytes”; Figure 3, “Absence of co-expression of human Cmu proteins with murine mu chains in transgenic mice.”). 
Applicant argued (parent application 14/962,335, papers filed December 23, 2019) that the transgenic heavy chain only locus of Corcos et al is not the same as what is being claimed, e.g. had no variable region gene segments, and comprised a heavy chain constant region comprising a functional CH1 domain. 
Given that expression of the heterologous human heavy chain only immunoglobulin locus of Corcos et al appears to be determined by allelic exclusion (pg 2713, col. 2, “but in no instance were murine and human mu proteins co-expressed in B lymphocytes”; Figure 3, “Absence of co-expression of human Cmu proteins with murine mu chains in transgenic mice.”) and causes allelic exclusion (Title; pg 2713, col. 1, Section 3.4 “causes allelic exclusion”), despite lacking at least one heavy chain variable (V) gene segment, at least one heavy chain diversity (D) gene segment, at least one heavy chain joining (J) gene segment, it would appear that the V, D, and J gene segments are not necessary for this instantly recited functional property of “expression …..is determined by allelic exclusion”). 
The specification fails to make up for the deficiency in the prior art as to what structure of the heterologous human heavy chain only immunoglobulin loci must be present in order to achieve the instantly recited functional property. 

Taylor et al (A transgenic mouse that expresses a diversity of human sequence heavy and light chain immunoglobulins, Nucleic Acids Research 20(23): 6287-6295, 1992) is considered relevant prior art for having taught transgenic mice whose genomes comprise one or more heterologous human immunoglobulin heavy chain locus (Table 1, copy numbers ranging from 1-50), wherein each heterologous human immunoglobulin heavy chain locus comprises at least two unrearranged human heavy chain variable (V) gene segments, at least ten unrearranged human heavy chain diversity (D) gene segments, at least six unrearranged human heavy chain joining (J) gene segments, and at least one, if not two, unrearranged heavy chain constant region gene segments (Figure 1; pIGM1, pHC1).
 Taylor et al taught whereby about 2%-20% of the peripheral blood lymphocyte population express both human and mouse immunoglobulin heavy chains (Figure 2a), depending upon the heterologous human immunoglobulin heavy chain loci copy number (pg 6291, col. 1, “1-2% for single copy heavy chain, 10-20% for the multi-copy heavy chain), whereby some cells expressing the human heavy chain locus are “mouse dull or negative”, suggesting that the transgene(s) is “xenotypically excluding the rearrangement of the endogenous heavy chain gene” (pg 6292, col. 1). Taylor et al do not teach ipsis verbis that expression of the heterologous human immunoglobulin heavy chain loci, ranging from 1 to 50 copies per genome, is “determined by allelic exclusion”.
The specification fails to make up for the deficiency in the prior art as to what structure of the heterologous human heavy chain only immunoglobulin loci must be present in order to achieve the instantly recited functional property. 

Nicholson et al (Antibody repertoires of four- and five-feature translocus mice carrying human immunoglobulin heavy chain and kappa and lambda light chain yeast artificial chromosomes, J. Immunol. 163:6898-6906, 1999; of record in IDS) is considered relevant prior art for having taught a method for increasing the diversity of immunoglobulin antibodies, the method comprising the step of combining a transgenic human immunoglobulin heavy chain locus with a transgenic human immunoglobulin kappa light chain locus and a transgenic human immunoglobulin lambda light chain locus, wherein: 
the heterologous human immunoglobulin heavy chain locus comprises at least five unrearranged human heavy chain variable (V) gene segments, the complete unrearranged human heavy chain diversity (D) gene segments, the complete unrearranged human heavy chain joining (J) gene segments, and at least two unrearranged heavy chain constant region gene segments; 
the heterologous human immunoglobulin light chain kappa locus comprises at least 103 unrearranged human light chain kappa variable (V) gene segments, the complete unrearranged human light chain kappa joining (J) gene segments, and at least one unrearranged light chain kappa constant region gene segment; and 
the heterologous human immunoglobulin light chain lambda locus comprises at least 15 unrearranged human light chain lambda variable (V) gene segments, at least two unrearranged human light chain lambda joining (J) gene segments, and at least two unrearranged light chain lambda constant region gene segments (Figure 1). 
The integration sites of the heterologous human heavy chain and light chain loci were not linked to the same chromosome, as each transloci was created independently and had a random integration (pg 6900, col. 1). 
Nicholson et al taught whereby some B cells express only the heterologous human immunoglobulin light chain lambda locus, express only the heterologous human immunoglobulin light chain lambda locus, or express both heterologous human immunoglobulin light chain lambda and kappa loci (pg 6900, col.s 1-2). Thus, while it appears expression of a first heterologous human immunoglobulin light chain locus is capable of being determined by exclusion of the other heterologous human immunoglobulin light chain locus in some cells, such determinative expression is not achieved by exclusion in all cells. 
While Nicholson et al taught “isotype exclusion” per expression of the heterologous human immunoglobulin light chain lambda and kappa loci (pg 6900, col. 2, “there is a low degree of leakage in isotype exclusion at the light chain loci”), meaning some cells express both heterologous human immunoglobulin light chain lambda and kappa light chains, Nicholson et al is ipsis verbis silent to “allelic exclusion”. 

Grosveld (WO 02/085944; of record in IDS) is considered relevant prior art for having disclosed a method for increasing the diversity of VH heavy chain-only antibodies in a transgenic non-human mammal, the method comprising the steps of:
a) providing a transgenic non-human mammal whose genome comprises more than one heterologous VH heavy chain locus (pg 25, lines 5-6), wherein each VH heavy chain locus is different and comprises one or more V gene segments, one or more D gene segments, one or more J gene segments and a gene segment encoding a heavy chain constant region which, when expressed, does not include a functional CH1 domain (pg 6, lines 22-28; pg 9, line 1; Figure 1); and
b) expressing a VH heavy chain-only antibody from at least one of said loci in a B-cell specific manner (pg 6, lines 13-14), e.g. using the immunoglobulin heavy chain LCR regulatory region (pg 24, lines 15-16), and determined by allelic exclusion (syn. the same as that of antibodies produced in their native environment; Figure 1 illustrating site-specific recombination into mouse heavy chain locus; pg 6, lines 15-17),
wherein said heterologous VH heavy chain loci are present on the same or different chromosomes, and the expression of a heterologous VH locus is determined by allelic exclusion (pg 6, lines 11-17), thus taking advantage of the natural process of selection and affinity maturation which occurs in B cells of the immunized animal. 
Grosveld et al does not disclose whether or not the expression of the heterologous VH heavy chain locus is subject to and/or determined by allelic exclusion. 

Zou et al (Expression of a dromedary heavy chain-only antibody and B cell development in the mouse, J. Immunol. 175: 3769-3779, 2005; of record in IDS) is considered relevant prior art for having taught the production of transgenic mice whose genomes comprise camelid heavy chain only immunoglobulin loci (Figure 1). Zou et al taught that the camelid heavy chain only immunoglobulin achieves productive rearrangement in B lymphocytes, and are “fully active in securing allelic feedback”, suppressing expression of the endogenous mouse immunoglobulin heavy chain loci and immunoglobulin light chain loci (pg 3770, col. 1; pg 3777, col. 2). 
However, Applicant argued (parent application 14/962,335, papers filed December 23, 2019) that Zou et al reports results obtained using an already rearranged camelid transgene, and thus is not an allelic exclusion, as there was no rearrangement of the transgene. Rather, Zou et al describes allelic feedback, not allelic exclusion. Zou et al also reports that no endogenous immunoglobulin was expressed in the transgenic mice. Using an already rearranged transgenic locus actually results in allelic preference, not allelic exclusion, because productive rearrangement prevents further rearrangement.

The Schatz Declaration 1.131 filed on December 19, 2017 in parent application 14/962,335 (para. 21) asserts that when multiple copies of the same locus are in tandem on the same chromosome (see instant Figure 3A, and referring to Janssens et al (2006, of record in IDS, Figure 3A) productive rearrangement (V-D-J recombination) can occur from more than one locus, i.e., the productive recombination of one locus does not prevent productive recombination of another. That is, allelic exclusion is not complete.
However, the specification discloses that the 5 copy Gdelta line 1 (same as Janssens et al, Generation of heavy-chain-only antibodies in mice, PNAS 103(41): 15130-15135, 2006, of record in IDS, Figure 3A) is subject to allelic exclusion (pg 39). Figure 3A illustrates the 5 copies appear to be in tandem array. Some, but not all, hybridomas from the 5 copy Gdelta line 1 are double-antibody expressing cells (two out of five), and when sampling bone marrow IgG expression, only about 1-8% of the total cells (Figure 3F) express both endogenous mouse immunoglobulin and transgenic human immunoglobulin on the cell surface. 
Thus, it also appears that the phrase “determined by allelic exclusion” is an arbitrary and subjective determination, because the same transgenic mouse, e.g. 5 copy Gdelta line 1, is declared to be incomplete allelic exclusion (Schatz Declaration) and also “subject to allelic exclusion” (specification, pg 39). To put it another way, it is unclear if the instant recitation includes or excludes incomplete allelic exclusion. It is also unclear how “determined by allelic exclusion” is structurally and functionally distinct from “subject to allelic exclusion”.
Similarly, Taylor et al do not teach ipsis verbis that expression of the heterologous human immunoglobulin heavy chain loci, ranging from 1 to 50 copies per genome, is “determined by allelic exclusion”. In light of the Schatz Declaration, it is unclear whether or not Taylor et al’s teaching “xenotypically excluding the rearrangement of the endogenous heavy chain gene” (pg 6292, col. 1) fulfills the instantly recited functional lexicography of “determined by allelic exclusion”.
The specification fails to disclose what structure(s) must be present in order to objectively, necessarily and predictably achieve “determined by allelic exclusion” in relation to other heterologous VH heavy chain loci and/or the non-human mammal’s endogenous immunoglobulin heavy chain loci, as opposed to heterologous VH heavy chain loci transgenes that are objectively and necessarily incapable of achieving “determined by allelic exclusion” in relation to other heterologous VH heavy chain loci and/or the non-human mammal’s endogenous immunoglobulin heavy chain loci.

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
Applicant is reminded that MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

Response to Arguments
Applicant argues that the presence of multiple heterologous heavy chain-only loci in each non-human transgenic mammal is what facilitates the allelic exclusion between the transgenes, not a particular structure within each locus.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instantly recited allelic exclusion functionality encompasses reference to the endogenous non-human mammal’s immunoglobulin loci. The claim denotes that not all of the more than one heterologous VH heavy chain loci comprising the positively recited structural elements present on the same or different chromosomes are able to achieve the functional property(ies) recited in the claim(s), to wit, “the expression….is determined by allelic exclusion”. Furthermore, the specification discloses (pgs 13-14, joining para) that multiple heavy chain loci in the same transgenic non-human mammal can achieve productive rearrangement and antibody expression from multiple heavy chain loci, resulting in polyclonality of the antibody expressing cell (pgs 13-14, joining para; “productive rearrangement and antibody expression can occur from two or more loci simultaneously”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 35-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grosveld et al (WO 02/085944; of record in IDS) in view of Bruggemann (WO 04/049794; of record in IDS), Taylor et al (A transgenic mouse that expresses a diversity of human sequence heavy and light chain immunoglobulins, Nucleic Acids Research 20(23): 6287-6295, 1992; hereafter Taylor-1; of record), Taylor et al (Human immunoglobulin transgenes undergo rearrangement, somatic mutation, and class switching in mice that lack endogenous IgM, Int. Immunol. 6(4): 579-591, 1994; hereafter Taylor-2; of record), and Nicholson et al (Antibody repertoires of four- and five-feature translocus mice carrying human immunoglobulin heavy chain and kappa and lambda light chain yeast artificial chromosomes, J. Immunol. 163:6898-6906, 1999; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 35, Grosveld is considered relevant prior art for having disclosed a method for increasing the diversity of VH heavy chain-only antibodies in a transgenic non-human mammal, the method comprising the steps of:
a) providing a transgenic non-human mammal whose genome comprises more than one heterologous VH heavy chain locus (pg 25, lines 5-6, “transgenic mice expressing one or more loci according to the present invention”), wherein each VH heavy chain locus comprises one or more V gene segments, one or more D gene segments, one or more J gene segments and a gene segment encoding a heavy chain constant region which, when expressed, does not include a functional CH1 domain (pg 6, lines 22-28; pg 9, line 1; Figure 1); and
b) expressing a VH heavy chain-only antibody from at least one of said loci in a B-cell specific manner (pg 6, lines 13-14), e.g. using the immunoglobulin heavy chain LCR regulatory region (pg 24, lines 15-16). 
Grosveld does not disclose “allelic exclusion” ipsis verbis. The heterologous VHH transgene(s) of Grosveld are structurally indistinguishable from the instantly recited heterologous VHH transgene(s).
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art heterologous VHH transgene(s) does not inherently possess the same properties “expression…determined by allelic exclusion” as the instantly claimed heterologous VHH transgene(s). Furthermore, Grosveld disclosed the mechanism by which single chain antibodies switch classes and/or undergo affinity maturation (antibody evolution) during pre-B-cell development would allow…production of a specific single chain VHH antibody… the same as that of antibodies produced in their native environment”; Figure 1 illustrating site-specific recombination into mouse heavy chain locus; pg 6, lines 15-17). Furthermore, Thus, it is considered that those of ordinary skill in the art would have recognized that expression of the heterologous VHH transgene(s) of Grosveld would be “determined by allelic exclusion”. 
The heterologous VH heavy chain loci are present on the same or different chromosomes (there are necessarily only two possible options for transgene insertions: the same or different chromosomes).

Similarly, Bruggemann is considered relevant prior art for having disclosed a method a method of increasing the diversity of VH heavy chain only antibodies in a transgenic, non-human mammal (Abstract), the method comprising the steps of: 
a) providing a transgenic non-human mammal whose genome comprises a heterologous VH heavy chain locus (pg 6, line 10, “the transgenic mouse may express a repertoire of single chain antibodies”, used for the creation of single (heavy) chain antibody repertoires”,
wherein each VH heavy chain locus comprises one or more V gene segments, one or more D gene segments, one or more J gene segments and a gene segment encoding a heavy chain constant region, wherein the VH, D, and J gene segments are not rearranged (pg 5, lines 25-26) and when expressed, does not include a functional CH1 domain (pg 13, line 5, non-canonical splice site; pg 17, line 2, “absence of the CH1 exon..was further shown…”; pg 18, line 10, “confirm removal of the CH1 domain”; Figure 1); and
b) expressing a VH heavy chain-only antibody from at least one of said loci in a B-cell specific manner.
Bruggemann does not disclose “allelic exclusion” ipsis verbis. However, the heterologous VHH transgene(s) of Bruggemann are structurally indistinguishable from the instantly recited heterologous VHH transgene(s). Thus, it is considered that those of ordinary skill in the art would have recognized that expression of the heterologous VHH transgene(s) of Bruggemann would be “determined by allelic exclusion”. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art heterologous VHH transgene(s) does not inherently possess the same properties “expression…determined by allelic exclusion” as the instantly claimed heterologous VHH transgene(s). 

Neither Grosveld nor Bruggemann disclose a reduction to practice wherein a first heterologous VH heavy chain locus is different from a second heterologous VH heavy chain locus, nor whereby the first and second transgenic loci are integrated on different chromosomes. 
However, prior to the instantly claimed invention, Taylor-1 is considered relevant prior art for having taught a method for increasing the diversity of immunoglobulin heavy chains in transgenic mice, where the genomes of said transgenic mice comprise one or more heterologous human immunoglobulin heavy chain locus (Table 1, copy numbers ranging from 1-50), wherein each heterologous human immunoglobulin heavy chain locus comprises at least two unrearranged human heavy chain variable (V) gene segments, at least ten unrearranged human heavy chain diversity (D) gene segments, at least six unrearranged human heavy chain joining (J) gene segments, and at least one, if not two, unrearranged heavy chain constant region gene segments (Figure 1; pIGM1, pHC1).
 Taylor-1 taught whereby about 2%-20% of the peripheral blood lymphocyte population express both human and mouse immunoglobulin heavy chains (Figure 2a), thereby successfully demonstrating the ability to increase the diversity of expressed immunoglobulin heavy chains (pg 6291, col. 1, “1-2% for single copy heavy chain, 10-20% for the multi-copy heavy chain), whereby some cells expressing the human heavy chain locus are “mouse dull or negative”, suggesting that the transgene(s) is “xenotypically excluding the rearrangement of the endogenous heavy chain gene” (pg 6292, col. 1).
Taylor-1 taught that some transgenic mouse lines comprise 1, 2, 5, 10, 20, or as many as 50 copies of a heterologous human immunoglobulin heavy chain loci (Table 1), thereby successfully demonstrating the ability to introduce more than one heterologous human immunoglobulin heavy chain loci into the genome of the transgenic mouse and also increase the diversity of the immunoglobulin heavy chain.
Taylor-1 taught a first heterologous human immunoglobulin heavy chain locus (pIGM1) that is structurally different from a second heterologous human immunoglobulin heavy chain locus (pHC1). 

Taylor-2 is considered relevant prior art for having taught: 
a first transgenic mouse whose genome comprises a first transgenic human immunoglobulin heavy chain locus (pHC1) comprising at least one unrearranged human chain variable (V) gene segments, at least ten unrearranged diversity (D) gene segments, the complete unrearranged human heavy chain kappa joining (J) gene segments, and at least two unrearranged heavy chain constant region gene segments; and 
a second transgenic mouse whose genome comprises a second transgenic human immunoglobulin heavy chain locus (pHC2) comprising at least three unrearranged human chain variable (V) gene segments, at least sixteen unrearranged diversity (D) gene segments, the complete unrearranged human heavy chain kappa joining (J) gene segments, and at least two unrearranged heavy chain constant region gene segments (Figure 1). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concept of increasing the diversity of immunoglobulin heavy chains by designing structurally different immunoglobulin heavy chains transgenes that include different and/or additional heavy chain variable (V) gene segments.

Taylor-1 and Taylor-2 do not teach a transgenic mouse whose genome comprises both the first and second human immunoglobulin heavy chain transgene loci (e.g., both pHC1 and pHC2). 
However, prior to the instantly claimed invention, Nicholson et al is considered relevant prior art for having taught a method for increasing the diversity of immunoglobulin light chain antibodies, the method comprising the step of combining a first transgenic human immunoglobulin kappa light chain locus with a transgenic human immunoglobulin lambda light chain locus, wherein: 
the heterologous human immunoglobulin light chain kappa locus comprises at least 103 unrearranged human light chain kappa variable (V) gene segments, the complete unrearranged human light chain kappa joining (J) gene segments, and at least one unrearranged light chain kappa constant region gene segment; and 
the heterologous human immunoglobulin light chain lambda locus comprises at least 15 unrearranged human light chain lambda variable (V) gene segments, at least two unrearranged human light chain lambda joining (J) gene segments, and at least two unrearranged light chain lambda constant region gene segments (Figure 1). 
Nicholson et al taught wherein mice transgenic for the human immunoglobulin light chain lambda locus were crossed with mice transgenic for the human immunoglobulin light chain kappa locus to obtain transgenic mice whose genomes comprise both the human immunoglobulin light chain lambda locus and the human immunoglobulin light chain kappa locus, thereby increasing the diversity of human immunoglobulin light chain loci in a transgenic mouse. The integration sites of the heterologous human light chain loci were not linked to the same chromosome, as each transloci was created independently and had a random integration (pg 6900, col. 1). Nicholson et al taught whereby some B cells express only the heterologous human immunoglobulin light chain lambda locus, express only the heterologous human immunoglobulin light chain lambda locus, or express both heterologous human immunoglobulin light chain lambda and kappa loci (pg 6900, col.s 1-2). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of merely crossing a first immunoglobulin transgenic mouse with a second immunoglobulin transgenic mouse to thereby obtain a immunoglobulin transgenic mouse comprising both the first and second immunoglobulin transgenes, and thus necessarily increasing the diversity of immunoglobulins potentially expressed by said transgenic mouse. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and the creation of transgenic organisms. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
It would have been obvious to one of ordinary skill in the art to modify the transgenic non-human mammal of Grosveld and/or Bruggemann to further comprise one or more additional heterologous VH heavy chain loci, wherein the first heterologous VH heavy chain locus is different than the second heterologous VH heavy chain locus, in a method for increasing the diversity of VH heavy chain-only antibodies with a reasonable expectation of success because:
i) both Grosveld and Bruggemann disclosed that the transgenic non-human mammal’s genome comprises one or more transgenes (Grosveld, pg 25, lines 5-6, “transgenic mice expressing one or more loci according to the present invention”; Bruggemann, pg 5, line 10, “the transgenic mouse may carry immunoglobulin heavy chain locus genes”; pg 6, line 10, “the transgenic mouse may express a repertoire of single chain antibodies”) may be used for the creation of single (heavy) chain antibody repertoires”); 
ii) those of ordinary skill in the art possessed the routine molecular cloning technology to synthesize structurally different immunoglobulin heavy chain transgenes expressed in transgenic non-human mammals (Taylor-1, Taylor-2); and
iii) Nicholson et al successfully demonstrated the ability of the routineer to combine a plurality of structurally different human immunoglobulin light chain transgenes into a single, non-human mammal, thereby increasing the diversity of the heterologous immunoglobulin light chains expressed in the transgenic, non-human mammal. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 36, Grosveld disclosed wherein each locus comprises only one V gene segment (pg 12, lines 13-14).
Taylor-1 taught wherein the human immunoglobulin heavy chain comprises a V pseudogene and a functional V gene segment (Figure 1). 
With respect to Claim 37, Grosveld disclosed wherein each V gene segment is different from all other V gene segments (pg 1, lines 12-16; pg 2, lines 7-8; pg 12, lines 5-8; pg 21, lines 14-15).
Bruggeman et al disclosed wherein each V gene segment in the transgene is different from all other V gene segments (Figure 11). 
Taylor-2 taught wherein each V gene segment of the human immunoglobulin heavy chain locus is different from all other V gene segments in the transgene (Figure 1, pHC2).
Nicholson et al taught wherein each V gene segment of the human immunoglobulin kappa and lambda light chain loci are different from all other V gene segments in the transgene (Figure 1).
With respect to Claim 38, Grosveld disclosed wherein the V gene segments are of human origin (pg 12, line 8; pg 14, lines 11-12). 
Bruggemann disclosed wherein the V gene segments are of human origin (pg 6, line 21). 
Taylor-1 and Taylor-2 taught wherein the V gene segments are of human origin (Figure 1, respectively). 
Nicholson et al taught wherein the heavy chain and light chain V gene segments are of human origin (Figure 1).
With respect to Claim 39, Grosveld disclosed wherein the multiple VH heavy chain loci comprise any number or combination of the 39 functional human V gene segments (pg 1, line 15; pg 12, lines 5-8).
Bruggeman et al disclosed wherein the transgenic heavy chain locus may be derived from humans, comprising at least five human VH gene segments, at least four unrearranged human diversity (D) gene segments, and at least six human joining (J) gene segments (Figure 11). 
Taylor-1 and Taylor-2 taught wherein the V gene segments comprise any number or combination of the 39 functional human V gene segments (Figure 1, respectively). 
Nicholson et al taught wherein the heavy chain and light chain V gene segments comprise any number or combination of the 39 functional human V gene segments (Figure 1).
With respect to Claim 40, Grosveld disclosed wherein each different VH heavy chain locus is present as a single copy in the genome of the transgenic non-human mammal, achieved, for example, via the presence of FRT sites in the locus allows the production of a single-copy transgene from a multi-copy transgene array by FLP-mediated recombination, if required (pg 21, lines 20-23). 
Taylor-1 taught wherein the copy number of the human heavy chain immunoglobulin transgene locus may be as few as one (single copy) (Table 1). 
With respect to Claims 41-42, Grosveld disclosed the gene segments in any one transgenic heavy chain locus may be derived from organisms of different species, e.g. humans (pg 12, lines 5-8 and 29-30; pg 13, lines 1 and 28-29; pg 14, lines 11-12; pg 18, lines 25-31), whereby the ordinary artisans recognize that in humans, there are approximately 25 functional D gene segments (pg 1, lines 15-17). 
Bruggeman et al disclosed wherein the transgenic heavy chain locus may be derived from humans, comprising at least five human VH gene segments, at least four unrearranged human diversity (D) gene segments, and at least six human joining (J) gene segments (Figure 11). 
Taylor-1 and Taylor-2 taught wherein the D gene segments comprise at least 10 functional human D gene segments (Figure 1, respectively). 
Nicholson et al taught wherein the heavy chain comprise the complete repertoire of human D gene segments (Figure 1).
With respect to Claims 43-45, Grosveld disclosed the gene segments in any one transgenic heavy chain locus may be derived from organisms of different species, e.g. humans (pg 12, lines 5-8 and 29-30; pg 13, lines 1 and 28-29; pg 14, lines 11-12; pg 18, lines 25-31), whereby the ordinary artisans recognize that in humans, there are approximately 50 functional VH gene segments, 25 functional D gene segments, and 6 functional J gene segments (pg 1, lines 15-17). 
Bruggeman et al disclosed wherein the transgenic heavy chain locus may be derived from humans, comprising at least five human VH gene segments, at least four unrearranged human diversity (D) gene segments, and at least six human joining (J) gene segments (Figure 11). 
Taylor-1 and Taylor-2 taught wherein the heavy chain comprises the complete repertoire of human J gene segments (Figure 1, respectively). 
Nicholson et al taught wherein the heavy chain comprises the complete repertoire of human J gene segments (Figure 1).
With respect to Claims 46-48, Grosveld disclosed wherein each gene segment encoding a heavy chain constant region comprises one or more heavy chain constant region exons of the Cdelta, Cgamma1-4, Cμ, Cepsilon or Calpha1-2 classes, with the proviso that the heavy chain constant region gene segments do not express a CH1 domain (pg 7, lines 15-18; pg 10, line 5; pg 11, lines 2-9), and wherein the heavy chain constant region is of human origin (pg 11, line 6; pg 12, lines 23-24 and 29-30).
Bruggeman et al disclosed the heavy chain constant region may be of human origin, e.g. Cmu or C delta, and lacks a functional CH1 domain (pg 22, lines 20-29; Figure 11). 
Taylor-1 and Taylor-2 taught wherein the heavy chain comprises at least one or two human constant gene segments (Figure 1, respectively). 
Nicholson et al taught wherein the heavy chain comprises at least one or two human constant gene segments (Figure 1).
With respect to Claims 49-51, Grosveld disclosed the transgenic non-human mammal is a mouse (pg 8, lines 6-7).
Bruggeman disclosed the transgenic non-human mammal is a mouse (Abstract). 
Taylor-1 and Taylor-2 taught the transgenic non-human mammal is a mouse (entire papers). 
Nicholson et al taught the transgenic non-human mammal is a mouse (entire paper).
With respect to Claims 52-53, Grosveld disclosed transgenic non-human mammal comprising more than one heterologous VH heavy chain locus (pg 25, lines 5-6). 
Bruggeman disclosed the transgenic non-human mammal’s genome comprises more than one heterologous VH heavy chain locus (pg 6, line 10, “the transgenic mouse may express a repertoire of single chain antibodies”; pg 6, line 16, “Mixed loci (syn, more than one heterologous VH heavy chain locus) may be used for the creation of single (heavy) chain antibody repertoires”).
Taylor-1 and Taylor-2 taught the transgenic non-human mammal is a mouse (entire papers). 
Nicholson et al taught the transgenic non-human mammal is a mouse (entire paper).
With respect to Claims 54-55, Grosveld disclosed a method for the production of heavy chain-only antibodies, the method comprising: 
a) immunising a transgenic non-human mammal with an antigen (pg 32, lines 1-3); and 
b) isolating antigen-specific heavy chain-only antibodies (pg 32, lines 6-12).
Bruggeman et al disclosed immunizing the transgenic mouse, whereby the immunoglobulin gene segments rearrange in B cells in vivo, and the mouse produces a variety of single chain antibodies, e.g. different VH genes rearranged with different D and J segments (pg 6, lines 12-15), whereby after immunization, specific single chain antibodies are obtainable (pg 23, lines 22-23). 
Taylor-2 taught the steps of immunizing the transgenic non-human mammal, generating hybridomas from said immunized mouse (pg 581, col. 2, Materials and Methods), and isolating antibodies therefrom.
Nicholson et al taught the steps of immunizing the transgenic non-human mammal, generating hybridomas from said immunized mouse (pg 6900, col. 2, Materials and Methods), and isolating antibodies therefrom.
With respect to Claims 56-57, Grosveld disclosed a method of producing high affinity, antigen-specific VH heavy chain-only antibodies, the method comprising:
a) immunising a transgenic non-human mammal with an antigen (pg 32, lines 1-3);
b) generating B-cell hybridomas (pg 31, lines 4-7);
c) selecting cells expressing antigen-specific heavy chain-only antibody (pg 31, lines 17-20); and
d) isolating antigen-specific heavy chain-only antibody (pg 31, lines 21-29).
Bruggeman et al disclosed immunizing the transgenic mouse, whereby the immunoglobulin gene segments rearrange in B cells in vivo, and the mouse produces a variety of single chain antibodies, e.g. different VH genes rearranged with different D and J segments (pg 6, lines 12-15), the method further comprising the step of making hybridomas from said mice, and selecting individual clones (pg 8, lines 1-4), whereby after immunization, specific single chain antibodies are obtainable (pg 23, lines 22-23). 
Taylor-2 taught the steps of immunizing the transgenic non-human mammal, generating hybridomas from said immunized mouse (pg 581, col. 2, Materials and Methods), and isolating antibodies therefrom.
Nicholson et al taught the steps of immunizing the transgenic non-human mammal, generating hybridomas from said immunized mouse (pg 6900, col. 2, Materials and Methods), and isolating antibodies therefrom.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Grosveld et al. describes camelid VHH gene segments (which encode camelid VHH domains), or non-camelid VHH gene segments that have been engineered to encode camelid VHH domains, both of which are excluded from the claims.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims exclude camelid VHH domains, but do not exclude camelized VHH domains. As evidenced by Davies et al (1996; of record in instant specification), human VH domains may be mutagenized at three amino acid positions (pg 286, col. 2), thereby ‘camelizing’ the human VH domain. However, the camelized human VH domain does not possess the same amino acid sequence as the camelid VHH domain (pg 287, Figure 1). Thus, ‘camelid’ and ‘camelized’ are not synonymous nor structurally identical.
As a second matter, Grosveld et al disclosed the single heavy chain antibody may comprise non-camelid VHH domains (e.g. pg 12, line 8, “the same as one or more naturally occurring rabbit or human antibody locus exons”; pg14, lines 11-13, “entirely encoded by exons of human origin”, and that the camelised VHH single chain antibody does not possess a functional CH1 domain (e.g. pg 9, lines 5-6).
Bruggemann disclosed the heavy chain only antibody (unpartnered by light chains) may comprise non-camelid VH gene segments (pg 4, lines 28-29), e.g. human (pg 6, line 21).

Applicant argues that Grosveld does not disclose the transgenic animal comprises more than one heterologous heavy chain locus.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Grosveld et al disclosed “transgenic mice expressing one or more loci according to the present invention” (pg 25, lines 5-6).
Taylor-1 taught a first heterologous human immunoglobulin heavy chain locus (pIGM1) that is structurally different from a second heterologous human immunoglobulin heavy chain locus (pHC1).
Taylor-2 taught a first heterologous human immunoglobulin heavy chain locus (pHC1) that is structurally different from a second heterologous human immunoglobulin heavy chain locus (pHC2).
Thus, prior to the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concept of increasing the diversity of immunoglobulin heavy chains by designing structurally different immunoglobulin heavy chains transgenes that include different and/or additional heavy chain variable (V) gene segments.
Nicholson et al taught a method for increasing the diversity of immunoglobulin light chain antibodies, the method comprising the step of combining a first transgenic human immunoglobulin kappa light chain locus with a transgenic human immunoglobulin lambda light chain locus, wherein: 
the heterologous human immunoglobulin light chain kappa locus comprises at least 103 unrearranged human light chain kappa variable (V) gene segments, the complete unrearranged human light chain kappa joining (J) gene segments, and at least one unrearranged light chain kappa constant region gene segment; and 
the heterologous human immunoglobulin light chain lambda locus comprises at least 15 unrearranged human light chain lambda variable (V) gene segments, at least two unrearranged human light chain lambda joining (J) gene segments, and at least two unrearranged light chain lambda constant region gene segments (Figure 1). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of merely crossing a first immunoglobulin transgenic mouse with a second immunoglobulin transgenic mouse to thereby obtain a transgenic mouse comprising both the first and second immunoglobulin transgenes, and thus necessarily increasing the diversity of immunoglobulins potentially expressed by said transgenic mouse. 

Applicant argues that Bruggemann’s statement of mixed loci (pg 6, line 17) is directed to a mix of genes from different species in the same transgenic locus, not the use of different transgenic loci.
Applicant’s argument(s) has been fully considered, and is persuasive. 

Applicant argues that neither Taylor-1, Taylor-2, nor Nicolson et al teach heavy-chain only loci.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Grosveld et al and Bruggemann disclosed heavy-chain only loci.

Applicant argues that Nicholson et al do not teach allelic exclusion between the kappa and lambda light chains. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<
Nicholson et al is considered relevant prior art for having taught a method for increasing the diversity of immunoglobulin light chain antibodies, the method comprising the step of combining a first transgenic human immunoglobulin kappa light chain locus with a transgenic human immunoglobulin lambda light chain locus, wherein: 
the heterologous human immunoglobulin light chain kappa locus comprises at least 103 unrearranged human light chain kappa variable (V) gene segments, the complete unrearranged human light chain kappa joining (J) gene segments, and at least one unrearranged light chain kappa constant region gene segment; and 
the heterologous human immunoglobulin light chain lambda locus comprises at least 15 unrearranged human light chain lambda variable (V) gene segments, at least two unrearranged human light chain lambda joining (J) gene segments, and at least two unrearranged light chain lambda constant region gene segments (Figure 1). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of merely crossing a first immunoglobulin transgenic mouse with a second immunoglobulin transgenic mouse to thereby obtain a transgenic mouse comprising both the first and second immunoglobulin transgenes, and thus necessarily increasing the diversity of immunoglobulins potentially expressed by said transgenic mouse. 

The Schatz Declaration under 37 CFR 1.132 filed on October 21, 2022 has been considered. 

Dr. Schatz declares (para 30) that Nicholson et al teach ‘isotype exclusion’, kappa light chain vs lambda light chain. Nicholson et al do not teach ‘allelic exclusion’
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< 
Nicholson et al is considered relevant prior art for having taught a method for increasing the diversity of immunoglobulin light chain antibodies, the method comprising the step of combining a first transgenic human immunoglobulin kappa light chain locus with a transgenic human immunoglobulin lambda light chain locus, wherein: 
the heterologous human immunoglobulin light chain kappa locus comprises at least 103 unrearranged human light chain kappa variable (V) gene segments, the complete unrearranged human light chain kappa joining (J) gene segments, and at least one unrearranged light chain kappa constant region gene segment; and 
the heterologous human immunoglobulin light chain lambda locus comprises at least 15 unrearranged human light chain lambda variable (V) gene segments, at least two unrearranged human light chain lambda joining (J) gene segments, and at least two unrearranged light chain lambda constant region gene segments (Figure 1). 
Nicholson et al taught wherein mice transgenic for the human immunoglobulin light chain lambda locus were crossed with mice transgenic for the human immunoglobulin light chain kappa locus to obtain transgenic mice whose genomes comprise both the human immunoglobulin light chain lambda locus and the human immunoglobulin light chain kappa locus, thereby increasing the diversity of human immunoglobulin light chain loci in a transgenic mouse. 
Nicholson et al taught whereby some B cells express only the heterologous human immunoglobulin light chain lambda locus, express only the heterologous human immunoglobulin light chain lambda locus, or express both heterologous human immunoglobulin light chain lambda and kappa loci (pg 6900, col.s 1-2). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts of merely crossing a first immunoglobulin transgenic mouse with a second immunoglobulin transgenic mouse to thereby obtain an immunoglobulin transgenic mouse comprising both the first and second immunoglobulin transgenes, and thus necessarily increasing the diversity of immunoglobulins potentially expressed by said transgenic mouse. 

Dr. Schatz declares (para 35) that neither Grosveld et al nor Nicholson et al teach, disclose, or suggest using different heavy chain loci in the same transgenic animal to increase diversity of heavy chain-only antibodies through allelic exclusion. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that different heavy chain loci in the same transgenic animal increases diversity of heavy chain-only antibodies through allelic exclusion, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The observation of allelic exclusion appears to be an inherent property that naturally flows from the at least two heterologous transgenic heavy chain loci. However, Grosveld and Bruggemann disclosed that the transgenic non-human mammal’s genome comprises one or more transgenes (Grosveld, pg 25, lines 5-6, “transgenic mice expressing one or more loci according to the present invention”; Bruggemann, pg 5, line 10, “the transgenic mouse may carry immunoglobulin heavy chain locus genes”) may be used for the creation of single (heavy) chain antibody repertoires. Taylor-1 and Taylor-2 successfully demonstrated the ability of the routineer design different human heavy chain transgenic loci (pIGM1, pHC1, pHC2) expressed in transgenic non-human animals, whereby it is understood that the corresponding antibody repertoires are different for each different human heavy chain transgenic locus. Nicholson et al taught the scientific and technical concept of using different light chain loci in the same transgenic animal, thereby increasing the diversity of human immunoglobulin light chains expressed by said transgenic animal. Thus, it is considered that one of ordinary skill in the art would have recognized the scientific and technical concepts that combining a first human heavy chain-only transgenic loci with a second human heavy chain-only transgenic loci, structurally different than the first human heavy chain transgenic loci, in the same transgenic animal would naturally increase the diversity of human heavy chain-only antibodies expressed by said transgenic animal with a reasonable expectation of success.

Double Patenting
6. 	The prior rejection of Claims 35-57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,638,735 is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive. 

Terminal Disclaimer
7. 	The terminal disclaimer filed on October 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,638,735 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
8. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631